Case 2:20-cr-00283-APG-DJA Document5 Filed 11/10/20 Page1of1

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
District of Nevada

 

* United States of America )
/ v. ) Case No. 2:20-cr-00283-APG-DJA
DEANDRA MICHELLE SMITH .
Defendant )
WAIVER OF AN INDICTMENT

*

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, 1 waive my right to prosecution by indictment and consent to prosecution by
information.

Date: ¢¢ / (of 2626 Dthrater Cue.

. Defendant's signature

’ Signature of defendant's attorney

 

 

 

 

 

 

 

 

 

 

 

FILED RECEIVED :
Ee ae w= SERVED ON . Angela H. Dows, Esq.
— COUNSEL/PARTIES OF RECORD “CL defendant's attorney
voy 10 2020 |
. Judge's signature
TE SR VADA Rt ANDREW P. GORDON, UNITED STATES DISTRICT JUDGE
BY: wer . EPUTY . Judge's printed name and title

 
